TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00036-CV


Mohammad Hadi Gharbi, aka M. H. Gharbi and Mike Gharbi, Appellant//
Majid Hemmasi, Cross-Appellant

v.

Majid Hemmasi, Appellee// Mohammad Hadi Gharbi, aka M. H. Gharbi and 
Mike Gharbi, Cross-Appellee 





FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. 279,045, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellee/cross-appellant Majid Hemmasi has notified this Court that appellant/cross-appellee Mohammad Hadi Gharbi has filed for bankruptcy protection (United States Bankruptcy
Court, W.D. Texas, case number 08-11023-cag).  Accordingly, the appeal is stayed.  See 11 U.S.C.
§ 362; Tex. R. App. P. 8.  Any party may file a motion to reinstate upon the occurrence of an event
that would allow the appeal to proceed.  See Tex. R. App. P. 8.3.  Failure to notify this Court of a
lift of the automatic stay or the conclusion of the bankruptcy proceeding will result in the dismissal
of the case for want of prosecution.  See Tex. R. App. P. 42.3(b).


						__________________________________________
						David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Bankruptcy
Filed:   May 27, 2010